 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 561 
In the House of Representatives, U. S.,

April 27, 2010
 
RESOLUTION 
Congratulating the Onondaga Community College Lady Lazers for winning the National Junior College Athletic Association (NJCAA) Division I Women’s Lacrosse Tournament. 
 
 
Whereas, on May 10, 2009, the Onondaga Community College Lady Lazers defeated Monroe Community College 9–7 in the finals of the National Junior College Athletic Association (NJCAA) Division I Women’s Lacrosse Tournament at Herkimer County Community College; 
Whereas the Lady Lazers won the national title in their first year of existence; 
Whereas the Lady Lazers’ players, coaches, and staff are excellent representatives of Onondaga Community College; 
Whereas Lauren Welch, Amanda Cizenski, and Emily Pierson were named 1st Team NJCAA All-Americans; and 
Whereas the residents of Onondaga County and fans are to be congratulated for their support, dedication, and pride in the team: Now, therefore, be it  
 
That the House of Representatives congratulates the Onondaga Community College Lady Lazers for winning the National Junior College Athletic Association (NJCAA) Division I Women’s Lacrosse Tournament. 
 
Lorraine C. Miller,Clerk.
